Citation Nr: 0432623	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  03-17 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable rating for service 
connected plantar psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The appellant served with the Army National Guard from the 
1980s to the early 1990s, with numerous periods of active 
duty for training and inactive duty training.  With 
particular reference to this appeal, there is evidence that 
she had active duty for training from May 22, 1989 through 
June 2, 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The veteran testified at an RO hearing in March 1994.  The 
transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and her representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002).  The notice should 
indicate what information or evidence should be provided by 
the claimant and what information or evidence VA will attempt 
to obtain on the claimant's behalf. Id.   

Review of the claims folders fails to reveal notice from the 
RO to the veteran that complies with VCAA notice 
requirements.  The RO failed to explain the following:  1) 
what evidence is needed to substantiate the claim, if any, 2) 
which portion of that evidence, if any, the veteran has the 
responsibility to provide, and 3) which portion of that 
evidence, if any, the VA is obligated to obtain or will 
attempt to obtain on the veteran's behalf.   See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  Therefore, a remand to the RO is 
required in order to correct this deficiency.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

The VCAA also provides that VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate her 
claim for VA benefits.  See 38 U.S.C.A. § 5103A.  It appears 
that the veteran has been receiving ongoing VA treatment for 
her service-connected skin disability.  However, the claims 
folder contains only VA treatment records dated from October 
2000 through May 2002.  The Board is of the opinion that it 
is likely that additional treatment records are available 
from the VA Medical Center (VAMC) in San Juan regarding the 
veteran's treatment there, which might be helpful in the 
adjudication of the veteran's claim.  If records of VA 
treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
relevant treatment records from the identified VA facilities.

The VCAA also provides that VA has a duty to assist the 
veteran in developing facts pertinent to her claim.  38 
U.S.C.A. § 5103A.  This duty includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  The record reveals that 
the veteran was last afforded a VA examination regarding her 
skin condition in August 2002.  This examination revealed 
dyshydrosis of the feet.  However, this examination failed to 
provide the information necessary to evaluate the veteran 
under the current rating criteria, i.e., the percentage of 
the veteran's body affected and the percentage of the exposed 
areas affected, also whether intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs was 
required, and, if so, for how long during the past 12-month 
period, and if the therapy was intermittent or constant.  
Also in light of the time that has passed since this 
examination it appears that VA has a duty to assist the 
veteran in providing a new examination.  Weggenmann v. Brown, 
5 Vet. App. 281, 284 (1993).

The Board concludes that in order to comply with VA's duty to 
assist and because the evidence of record with regard to the 
issue on appeal does not address the current rating criteria 
and is stale, she is entitled to a current VA examination to 
assess the current severity of her service connected skin 
disorder.  This process is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that she is afforded every possible consideration.

Under these circumstances, the case is REMANDED for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
her claim for a compensable evaluation 
for plantar psoriasis.  

(b) Notify the veteran of the information 
and evidence she is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in her possession that pertains 
to her claim.  

2.  The RO must obtain all records, 
both outpatient and in-patient, from 
the San Juan VAMC, for the veteran's 
treatment from May 2002 to the 
present.  If these records are 
unobtainable, a negative reply must be 
noted in writing and associated with 
the claims folder.

3.  After the development described 
above has been completed, the RO 
should make arrangements with the 
appropriate VA medical facility for 
the appellant to be afforded a VA skin 
examination in order to determine the 
current nature and severity of her 
service connected skin condition.  The 
claims folder must be made available 
to the examiner for review.   All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner is requested to evaluate 
the veteran's disability under the new 
criteria for rating skin conditions.  
In particular, the examiner is 
requested to state: 
?	The percentage of the veteran's 
entire body, and also the 
percentage of the exposed areas 
affected by her skin condition
?	Whether systemic therapy such 
as corticosteroids or other 
immunosuppressive drugs are 
required, and, if so, for how 
long a duration in a 12-month 
period, and whether the therapy 
is intermittent or constant.

4.  Upon completion of the above 
requested development and any 
additional development deemed 
appropriate, the RO should 
readjudicate the issue of entitlement 
to a compensable evaluation for 
plantar psoriasis.  All applicable 
laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant 
and her representative should be 
provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




